Motion for a change of venue dismissed. The motion was made solely by the codefendant Maloney, and the defendant De Bernardis was neither before the court nor had he been served with the motion papers. Thus we have no power to act upon this motion; in the case of People of the State of New York v. Donald W. Maloney: Motion for a change of venue denied. It appears that both of the County Judges of Onondaga County may be disqualified. This court will assign another County Judge to conduct the case, including all calendar matters.